WENTWORTH, Judge.
The City of Gainesville seeks review of an order by which forfeiture of currency was denied and the City was directed to effect the return of such property. In denying forfeiture the court indicated that there was insufficient evidence to conclude that the currency had been utilized in the commission of a felony. The City argues on appeal that the court applied an improper burden of proof. We find no error in this regard and we therefore affirm the order appealed.
The City sought forfeiture of currency discovered during the execution of a search warrant. The money was found in a wallet in appellee’s residence. The wallet also contained marked currency which had been used by the City in a controlled purchase of cocaine the previous day. Cocaine and paraphernalia were found in the residence during the search.
In the proceeding below the City had the initial burden of showing probable cause to believe that the currency was utilized as an instrumentality in the commission of a felony, whereupon the burden would then shift to appellee. See In re: Approximately $48,900.00 in U.S. Currency, 432 So.2d 1382 (Fla. 4th DCA 1983). We conclude that the court did not depart from this standard in assessing the evidence. Cf., Williams v. Miller, 433 So.2d 33 (Fla. 5th DCA 1983).
The order appealed is affirmed.
WIGGINTON and NIMMONS, JJ., concur.